NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KENNETH BARKER,                                 No. 16-15583

                  Plaintiff-Appellant,           D.C. No. 2:16-cv-00304-MCE-
                                                 CKD
   v.

 TONY J. AGBAYANI, Jr., California               MEMORANDUM*
 Superior Court Judge,

                  Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Kenneth Barker appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising from his divorce proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Bianchi v. Rylaarsdam,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
334 F.3d 895, 898 (9th Cir. 2003). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm.

      Dismissal of Barker’s action was proper because Judge Agbayani, Jr. was

entitled to judicial immunity. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (per

curiam) (holding that judges retain their immunity from suit when they are accused

of acting maliciously or corruptly); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th

Cir. 1986) (en banc) (“Judges and those performing judge-like functions are

absolutely immune from damage liability for acts performed in their official

capacities.”).

      Barker’s contentions that the district court violated his constitutional rights

are unpersuasive.

      Barker’s motion for calendar preference, filed on August 8, 2016, is denied

as unnecessary.

      AFFIRMED.




                                          2                                     16-15583